

116 HR 8864 IH: To direct the Secretary of the Interior to enter into agreements with States to allow continued operation of facilities and programs that have been determined to have a direct economic impact on tourism, mining, timber, or general transportation in the State and which would otherwise cease operating, in whole or in part, during a Federal Government shutdown that is the result of a lapse in appropriations, and for other purposes.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8864IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Stewart introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to enter into agreements with States to allow continued operation of facilities and programs that have been determined to have a direct economic impact on tourism, mining, timber, or general transportation in the State and which would otherwise cease operating, in whole or in part, during a Federal Government shutdown that is the result of a lapse in appropriations, and for other purposes. 
1.Agreements for continued operation of certain facilities and programs
(a)In generalAs soon as practical after the date of the enactment of this Act, the Secretary of the Interior (hereafter in this Act referred to as the Secretary) shall enter into agreements with willing States to provide for those States to conduct activities described in section 2. Not later than 90 after funds are made available to the Secretary, the Secretary shall reimburse States for eligible activities conducted by that State under an agreement entered into under this Act. (b)Petition for agreementBeginning 30 days after the date of the enactment of this Act, a State may submit to the Secretary a petition to enter into an agreement with the Secretary for purposes of conducting activities described in section 2.
(c)DeterminationThe Secretary shall approve or deny a petition (including a corrected petition that is resubmitted) submitted under this section not later than 90 days after the date on which the Secretary receives the petition. (d)Denial of petitionThe Secretary shall approve a petition submitted under subsection (b) if the Secretary determines that—
(1)the petition is complete; (2)the proposed agreement submitted with the petition contains all of the terms required under subsection (g); or
(3)the petition is from a State that had a previous agreement terminated and the Secretary determines that the reasons for that termination warrant denial of the new (or corrected) petition. (e)Opportunity to amend petition (1)Notice of denialIf the Secretary denies a petition under subsection (b), the Secretary shall provide to the State that submitted such petition written notice of the denial. Such written notice shall include—
(A)a clear and comprehensive statement of the reasons why the petition was denied; and (B)a clear and comprehensive description of any deficiencies in the petition or the related proposed agreement.
(2)Resubmission of corrected petitionAfter receiving a notice from the Secretary under paragraph (1), a State may amend and resubmit the denied petition. (f)Petition and agreement deemed approvedIf the Secretary does not approve or deny a petition submitted under subsection (b) or (e)(2) within the 90 days after receiving the petition, the petition and the proposed agreement submitted with the petition shall be deemed approved.
(g)Petition contentsA petition submitted under subsection (b) shall include— (1)a letter signed by the Governor of the State submitting such petition addressed to the Secretary that contains a description of the eligible activities that the State seeks to conduct;
(2)the proposed agreement that is the subject of the petition; (3)documentation that demonstrates the ability of the State to conduct the eligible activities;
(4)a statement that the State shall indemnify and hold the United States harmless for any action of negligence or gross negligence on the part of the State while conduction and eligible activity; and (5)any other documentation that the Secretary may require.
2.Activities eligible for reimbursementThe Secretary of the Interior shall reimburse States for non-Federal funds expended for activities that meet all of the following criteria: (1)The activity was conducted under a memorandum of understanding entered into under section 1.
(2)The activity was conducted during a time when the Federal Government was not conducting that activity due to the partial shutdown of the Federal Government that was the result of a lapse in appropriations. (3)The activity was necessary to operate one or more facilities or programs that the Secretary and the State have agreed, under the memorandum of understanding entered into under section 1, to have a direct economic impact on tourism, mining, timber, or general transportation in the State.
(4)The activity was conducted in a manner and at a level not substantially greater in scope or cost than how the activity would have been conducted by the Federal Government. (5)The activity is not a settlement of or defense against a claim of liability on the part of the State.
3.Waiver of sovereign immunityIf any State brings an action in any court of the United States or any State court relating only and directly to enforcement of section 2 and names the United States as a party, any claim by the United States to sovereign immunity from the action is waived, but only for the limited and sole purpose of reimbursement to a State for non-Federal funds expended by or on behalf of that State for activities that meet all of the criteria listed in section 2. 